McMurray, Presiding Judge.
Appellant appeals from the revocation of his probation by direct appeal. Held:
Appellant has not filed an application for a discretionary appeal pursuant to OCGA § 5-6-35 (a) (5), (b), (f). Consequently, we are without jurisdiction over this direct appeal and the appeal is dismissed. See Pitts v. State, 254 Ga. 298 (328 SE2d 732).

Appeal dismissed.


Banke, C. J., and Benham, J., concur.

*548Decided October 23, 1985.
C. Nathan Davis, for appellant.
Hobart M. Hind, District Attorney, Britt R. Priddy, Assistant District Attorney, for appellee.